Title: To Thomas Jefferson from Robert R. Livingston, 28 February 1800
From: Livingston, Robert R.
To: Jefferson, Thomas



Dear Sir
New York 28th. Feby 1800

Mr. Smith being just about to depart I have but a moments time to send you the proceedings of the Society for the promotion of Agriculture &c. in this State—In this you will find an important discovery of mine in the fabrication of paper from a very large species of conferva common in Hudsons river—I have proposed the experiment for many years back to the paper makers but could never get them to try it till after I had made last July with my own hands & sent them samples—I send you a sheet which was the first made at a mill […] contains 1/9th. rags—I have succeeded in rendering white by means of oxiginated muriatic acid yet I find today that some artist in Germany has worked successfully on the same material or a similar Species of it at the very time that I was engaged in the work here—I am indebted to you a long letter on the subject you mentioned to me & I think I have digested a plan for it which at the first moment of Leasure I will send you—I am Sir
with the most respectful esteem & regard Your Most Obt humbl. Servt

Robt R Livingston

